                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DISTRICT


DESHAWN ST. CLAIR,                               )
                                                 )
           Plaintiff,                            )
                                                 )
      v.                                         )         No. 4:19-CV-391-RWS
                                                 )
SCHNUCKS CULINARIA,                              )
                                                 )
           Defendant.                            )

                                MEMORANDUM AND ORDER

       This matter is before the Court on initial review of plaintiff DeShawn St. Clair’s amended

complaint under 28 U.S.C. § 1915. For the following reasons, the Court will not issue process

on the complaint and will dismiss this action.

                                           Background

       Plaintiff filed his original complaint on March 1, 2019, alleging defendant Schnucks

Culinaria, located at 315 North Ninth Street in St. Louis, Missouri (“Schnucks”) maliciously

prosecuted him, defamed his character, and falsely imprisoned him.         As to the facts that

supported his claim, defendant stated in full:

       Simply put, defamation of character refers to a false statement communicated to a
       third-party, which ultimately causes damage an[d] harm to my reputation. Falsely
       imprisoned due to false accusations without a legal or lawful arrest.

       On initial review under 28 U.S.C. § 1915(e)(2), the Court found that plaintiff had not

stated any of the underlying facts that supported his claims. See ECF No. 3. Because plaintiff’s

statement of his claim was conclusory, it could not survive initial review. See id. Instead of

dismissing the complaint outright, however, the Court allowed plaintiff to file an amended

complaint.
       The Court directed plaintiff to include in the amended complaint “what happened to you,

when did it happen, where did it happen, what injuries did you suffer, and what did each

defendant personally do, or fail to do, to harm you”? Id. at 3. Additionally, the Court instructed

plaintiff to state in separate, numbered paragraphs “the specific factual allegations supporting his

claim or claims against defendant.” The Court cautioned that failure to do so would result in

dismissal of plaintiff’s case without prejudice and without further notice. Id. at 3-4.

                                Legal Standard on Initial Review

       Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief can be granted. A

pleading that offers “labels and conclusions” or “a formulaic recitation of the elements of a cause

of action will not do,” nor will a complaint suffice if it tenders bare assertions devoid of “further

factual enhancement.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 555 (2007)).

        When conducting initial review pursuant to § 1915(e)(2), the Court must accept as true

the allegations in the complaint, and must give the complaint the benefit of a liberal construction.

Haines v. Kerner, 404 U.S. 519, 520 (1972). However, the tenet that a court must accept the

allegations as true does not apply to legal conclusions, Iqbal, 556 U.S. at 678, and affording a

pro se complaint the benefit of a liberal construction does not mean that procedural rules in

ordinary civil litigation must be interpreted so as to excuse mistakes by those who proceed

without counsel. See McNeil v. U.S., 508 U.S. 106, 113 (1993). Even pro se complaints are

required to allege facts which, if true, state a claim for relief as a matter of law. Martin v.

Aubuchon, 623 F.2d 1282, 1286 (8th Cir. 1980); see also Stone v. Harry, 364 F.3d 912, 914-15




                                                 -2-
(8th Cir. 2004) (federal courts are not required to “assume facts that are not alleged, just because

an additional factual allegation would have formed a stronger complaint”).

                                      The Amended Complaint

        On March 22, 2019, plaintiff filed his amended complaint against Schnucks for violations

of the Fourth Amendment, malicious prosecution, defamation, and false imprisonment. For his

statement of his claim, again, plaintiff states in full:

        Simply put, defamation of character refers to a false statement communicated to a
        third-party, which ultimately causes damage an[d] harm to my reputation. Falsely
        imprisoned due to false accusations without a legal or lawful arrest.

For relief, plaintiff seeks $1,000,000 in punitive damages.

                                              Discussion

        Plaintiff has not alleged any facts supporting his claim.        He has not alleged what

happened to him, the date on which it happened, any individuals involved in what happened,

what was said, what was done, why he states he was falsely imprisoned, where he was kept, for

how long, and what damage or harm was caused to his reputation. Additionally, Schnucks is not

a state actor subject to suit under 42 U.S.C. § 1983 for violations of the Fourth Amendment, and

plaintiff has not stated any facts that would cause the Court to believe Schnucks was acting

jointly with police. See Youngblood v. Hy-Vee Food Stores, Inc., 266 F.3d 851, 855 (8th Cir.

2001) (“Only state actors can be held liable under Section 1983. A private party who willfully

participates in joint activity with the State or its agents in considered a state actor.”). The Court

has no information from which it could find there was any police involvement at all.

        Plaintiff’s vague and conclusory allegations that he is a victim of violations of his Fourth

Amendment rights, defamation, and false imprisonment wholly lack factual support and are not

entitled to the presumption of truth. See Iqbal, 556 U.S. at 678. Even pro se plaintiffs are


                                                   -3-
required to allege facts in support of their claims, and the Court will not assume facts that are not

alleged. See Stone, 364 F.3d at 914-15.

        The Court will dismiss this case as frivolous because the amended complaint contains

only conclusory allegations and fails to allege any facts, which if proved, would afford a basis

for the granting of relief.

        Accordingly,

        IT IS HEREBY ORDERED that this action is DISMISSED pursuant to 28 U.S.C.

§ 1915(e)(2)(B).

        An Order of Dismissal will accompany this Memorandum and Order.


        Dated this 12th day of April, 2019.




                                                 RODNEY W. SIPPEL
                                                 UNITED STATES DISTRICT JUDGE




                                                -4-
